Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146357 & (66)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146357
                                                                    COA: 300460
                                                                    Grand Traverse CC:
                                                                    10-011026-FC
  ALAN STARR TROWBRIDGE,
           Defendant-Appellant.

  _________________________________________/

         By order of May 22, 2013, the application for leave to appeal the September 25,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  Burt v Titlow, cert gtd 571 US ___; 133 S. Ct. 1457; 185 L. Ed. 2d 360 (2013). On order of
  the Court, the case having been decided on November 5, 2013, 571 US ___; 134 S. Ct. 10;
  187 L. Ed. 2d 348 (2013), the application is again considered. We DIRECT the Grand
  Traverse County Prosecuting Attorney to answer the application for leave to appeal
  within 28 days of the date of this order. The prosecutor shall specifically address whether
  the Court of Appeals correctly resolved the defendant’s ineffective assistance of counsel
  claim in light of People v Douglas, 496 Mich. 557 (2014).

        The application for leave to appeal and the motion to expand the record remain
  pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2014
         s0930
                                                                               Clerk